VAN DYKE, P. J.
This is an appeal from a judgment entered upon a jury’s verdict which found appellant guilty of a sale of marijuana in violation of section 11531 of the Health and Safety Code.
Pursuant to appellant’s request for counsel this court appointed John H. Laugenour, Esq., to represent him on *99appeal. Mr. Laugenour has advised this court that in his opinion the appeal is devoid of merit. After an independent review of the record we have reached the same conclusion.
A police officer testified that he purchased the marijuana, which was introduced in evidence, from appellant. That evidence was sufficient to support the verdict notwithstanding appellant’s testimony in conflict therewith. There were no errors of law and the jury was fully and correctly instructed.
The judgment is affirmed.
Peek, J., and Schottky, J., concurred.